PER CURIAM.
This appeal is from a partial summary final judgment entered against appellants in their action against appellee wherein appellants alleged that appellee exacted usurious interest from appellants.
We have carefully considered the record on appeal, briefs and arguments of counsel and have concluded that it clearly appears that there are no genuine issues of material fact to be tried and that appellee is entitled to judgment as a matter of law.
No reversible error having been made to appear the judgment appealed is affirmed.
Affirmed.